NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MANCY N. THOMPSON, JR.,
Plaintiff-Appellan,t, »
V.
UNITED STATES,
Defen,dcmt-Appellee.
2011-5057
Appeal from the United States C0urt of Federal
Claims in case n0. 09-CV-264, Judge Lawrence J. Bl0ck.
ORDER
Up0n review of the responses of the appellant and ap-
pellee to this c0urt's order to show cause, it appears that
the appeal may have been timely filed
Acc0rdingly,
IT ls ORDERED THAT:
The stay of the briefing schedule is lifted The appel-
lee's brief is due within 30 days of the date of filing of this
0rder.

THOMPSON V. US
2
FOR THE COURT
 2 2  /s/ J an H0rbal3;
Date
J an H0rbaly
Clerk
cc: Mancy N. Th0mps0n, Jr.
Renee Gerber, Es .
s8
cl
"’+E2‘F“El§rlFALl=l',‘}*¢%%t*»~F°“
DEC 22 2011
1AnHonsALv
amf be
lo